Citation Nr: 1109650	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for lumbar strain.

2. Entitlement to a rating higher than 10 percent for chondromalacia of the right knee with Osgood-Shlatter's Disease.  

3. Entitlement to a rating higher than 10 percent for chondromalacia of the left knee with Osgood-Shlatter's Disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD
M. Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to July 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2007, the RO granted a separate rating for instability of the left knee, with a 10 percent evaluation effective December 8, 2007.  

In August 2009, the Veteran withdrew his request for a Travel Board hearing.  

The issue of a rating higher than 10 percent for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The service-connected chondromalacia of the right knee with Osgood-Shlatter's Disease is manifested by flexion at most limited to 90 degrees, and extension to 0 degrees, without subluxation, ligament instability, and malunion of the tibia and fibula manifested by moderate knee or ankle disability; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy or additional loss of motion associated with flare-ups or on repetitive use.





2. The service-connected chondromalacia of the left knee with Osgood-Shlatter's Disease is manifested by flexion at most limited to 110 degrees and extension to 0 degrees, without malunion of the tibia and fibula manifested by moderate knee or ankle disability; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy or additional loss of motion associated with flare-ups or on repetitive use.

3. The Veteran is in receipt of a separate 10 percent rating for instability of the left knee.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for chondromalacia of the right knee with Osgood-Shlatter's Disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261, 5262 (2010).

2. The criteria for a rating higher than 10 percent for chondromalacia of the left knee with Osgood-Shlatter's Disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261, 5262 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in May 2006.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.  




Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records and private medical records.  

The Veteran was afforded VA examinations in July 2006, December 2007, and in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were fully adequate as they focused on the current level of disability, the examiners conducted a proper physical examination, to include range of motion tests, and discussed the past medical history.  The Board finds that the Veteran's contentions as to the adequacy of the VA examination in January 2010, are limited to the examiner's evaluation of the low back disability.  


In February 2011, the Veteran's representative argued that the Veteran's knees are more painful and their functional impairment continued to deteriorate.  A review of the claims folder shows that there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined in January 2010.  38 C.F.R. § 3.327(a). 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 
38 C.F.R. § 3.159(c) (4).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  





VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Chondromalacia of the right knee and left knee with Osgood-Shlatter's Disease and degenerative joint disease is rated 10 percent under Diagnostic Codes 5262.  Under Diagnostic Code 5262 for malunion of the tibia and fibula, a 20 percent rating is warranted for moderate knee or ankle disability.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion for the specific joint involved.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of flexion).  And a separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.



Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Normal range of motion of the knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Instability of the knee is rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Right Knee

VA progress notes in July 2006 show range of motion was 0 to 120 degrees, there was no varus or valgus instability.  






On VA examination in July 2006, the Veteran complained of right knee pain swelling, the right knee giving way once per day, aggravation by standing for ten minutes, walking one block, lifting over ten pounds, and driving for 20 minutes.  He intermittently wore a knee brace.  Range of motion was 0 to 130 degrees with pain on flexion.  There was inferior lateral tenderness and no laxity.  There was no additional limitation following repetitive use and no additional limitation during flare-up.  There was painful motion, no weakness, no fatigability, and no incoordination.  There was no instability.  Accompanying x-ray, when compared to x-ray in August 2005, showed no change in bilateral fragmentation and irregularity of the anterior tibial tubercles, there was bilateral superior patellar tendon ossification, joint spaces were maintained, and there was no fracture or subluxation.  

VA progress notes in September 2007 show range of motion of the right knee was 0 to 120 degrees.  

On VA examination in December 2007, the Veteran complained of knee pain, flare-ups three to four times per week, right knee effusion, and the knee giving way almost daily.  He reported walking, standing, and weightbearing tolerance was limited 30 to 40 minutes due to knee pain.  Physical examination shows flexion to 100 degrees and extension to 0 degrees.  The ligaments were stable.  The Veteran complained low back pain through the entire arc of knee flexion.  The examiner was unable to assess the right knee using DeLuca criteria due to the Veteran's complaints of intolerable low back pain while lying flat.  The examination included findings from a MRI in October 2007, which show minimal degenerative changes of the posterior limb of the medial meniscus, and from x-ray in August 2007, which showed no fractures dislocations.  

VA progress notes in July 2008 show the Veteran denied any locking in his right knee.  

On private evaluation in March 2009, the Veteran denied instability or locking.  Physical examination shows no instability.  Range of motion was 0 to 130 degrees.  

A VA x-ray in April 2009, showed tricompartmental degenerative joint disease of the knee.  

A private evaluation in April 2009 shows the Veteran used a cane to ambulate due to locking of the right knee and he wore braces.  Active range of motion was 0 to 90 degrees.  There was no instability.  Findings from an accompanying MRI included chondromalacia patella and fragmented and hypertrophic or ossific appearance to the posterior margin of the distal patellar tendon and of the tibial tubercle at the distal attachment.  The assessment was Osgood-Schlatter disease and internal right knee derangement.  

On VA examination in January 2010, the Veteran complained of right knee pain and the knee giving way.  The examiner indicated there was no swelling, instability, locking, fatigability, lack of endurance, weakness, or spontaneous flare-ups.  The Veteran used a cane when ambulating.  There was no dislocation or recurrent subluxation.  The examiner noted the knee condition did not affect the Veteran's activities of daily living or occupational activities to a significant extent, as a mail handler at the post office, except that there may be difficulty to run or walk fast because of the right knee giving way.  Flare-ups did not additionally limit activities of daily living or occupational activities.  The Veteran used a knee brace.  

Physical examination showed flexion to 120 degrees with pain, however the pain was in the hip area.  Extension was to 0 degrees.  There was no increased of pain with repetition of flexion or extension of the right knee.  There was no fatigability, lack of endurance, weakness or incoordination with repetition of flexion and extension of the right knee.  Varus/valgus stress in neutral and in 30 degrees of flexion did not reveal any instability.  

A private MRI in July 2010 showed some chondral thinning, chronic appearing ossific fragmentation seen at the tibial tuberosity and within the distal aspect of the patellar tendon.  




Based on the evidence of record, there is no malunion of the tibia and fibula manifested by moderate knee or ankle disability to warrant a 20 percent rating under Diagnostic Code 5262.  

During the appeal period, flexion at most was limited to 90 degrees.  As the criterion for a 10 percent rating for flexion is flexion limited to 45 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 45 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a separate rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for limitation of extension, extension was to 0 degrees.  As the criterion for a 10 percent rating for extension is extension limited to 10 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 1 degrees.  There are no additional limitations to range of motion due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a separate rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 9-98, the VA General Counsel held that when a Veteran has a knee disability to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261, rather, such limited motion must at least meet the criteria for a 0 percent rating, which as explained above has not been shown. 






The Veteran in a statement in June 2010 contends that he meets the criteria for a 20 percent under Diagnostic Code 5003 with x-ray evidence of involvement of 2 or more major joints as he has degenerative joint disease of the right hip and knees with occasional incapacitating exacerbations.  As the right knee disability is already rated 10 percent under Diagnostic Code 5262, the provisions of Diagnostic Code 5003, cited by the Veteran do not apply.  And to do so would be pyramiding, which is not permissible under 38 C.F.R. § 4.14.

During the appeal period, the Veteran intermittently complained of locking, however the evidence does not suggest ankylosis of the right knee and a rating under Diagnostic Code 5256 is not applicable.  While the Veteran has complained of his right knee giving way, a separate rating based on instability under Diagnostic Code 5257 is not warranted as there is no objective evidence of either slight recurrent subluxation or slight instability. 

For these reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the service-connected right knee with Osgood-Shlatter's Disease and degenerative joint disease and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Left Knee


On VA examination in July 2006, the Veteran complained of left knee pain, swelling, and instability, aggravated by standing for ten minutes, walking one block, lifting over ten pounds, and driving for 20 minutes.  He intermittently wore a brace.  Range of motion was 0 to 130 degrees with pain on flexion.  There was inferior lateral tenderness and no laxity.  There was no additional limitation following repetitive us and no additional limitation during flare-up.  There was painful motion, no weakness, no fatigability, and no incoordination.  There was no instability.  



Accompanying x-ray, when compared to x-ray in August 2005, showed no change in bilateral fragmentation and irregularity of the anterior tibial tubercles, there was bilateral superior patellar tendon ossification, joint spaces were maintained, and there was no fracture or subluxation.  

On VA examination in December 2007, the Veteran complained of left knee pain and his knee giving way daily.  Walking, standing, and weightbearing tolerance was limited to 30 to 40 minutes due to knee pain.  The left knee had greater than 5 millimeter of lateral collateral ligament laxity.  Flexion was to 110 degrees and extension was 0 degrees, both pre and post-repetitive motion.  There was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion on the left.  X-ray in August 2007 showed no fractures dislocations.  

A VA x-ray in April 2009 showed tricompartmental degenerative joint disease of the knee.  

On private evaluation in April 2009, the examiner noted the Veteran wore a knee brace.  Range of motion was 0 to 110 degrees.  There was no varus or valgus instability.  

On VA examination in January 2010, the examiner indicated there was no swelling, instability, locking, fatigability, lack of endurance, weakness, or spontaneous flare-ups.  The Veteran used a cane when ambulating.  There was no dislocation or recurrent subluxation.  The examiner noted the Veteran's knee condition did not affect activities of daily living or occupational activities to a significant extent, as a mail handler at the post office.  Flare-ups did not additionally limit activities of daily living or occupational activities.  The Veteran used a knee brace.  






Physical examination shows flexion was 0 to 140 degrees with no pain.  There was no pain with repetition of flexion.  There was no fatigability, lack of endurance, weakness, or incoordination with repetition fo deep flexion of the left knee.  Extension was 0 degrees in full extension of the left knee, with no fatigability, lack of endurance, weakness, or incoordination or pain with repetition of extension and flexion of the left knee.  There was no indication of instability.  

Based on the evidence of record, there is no malunion of the tibia and fibula manifested by moderate knee or ankle disability to warrant a 20 percent rating under Diagnostic Code 5262.  During the appeal period, flexion at most was limited to 110 degrees.  As the criterion for a 10 percent rating for flexion is flexion limited to 45 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 45 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a separate rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As for limitation of extension, extension was limited to 0 degrees.  As the criterion for a 10 percent rating for extension is extension limited to 10 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 10 degrees.  There are no additional limitations to range of motion due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a separate rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 9-98, the VA General Counsel held that when a Veteran has a knee disability to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261, rather, such limited motion must at least meet the criteria for a zero percent rating, which as explained above has not been shown. 

The Veteran in a statement in June 2010 contends that he meets the criteria for a 20 percent under Diagnostic Code 5003, where there is x-ray evidence of involvement of 2 or more major joints as he has degenerative joint disease of the right hip and knees with occasional incapacitating exacerbations.  As the left knee disability is already rated 10 percent under Diagnostic Code 5262, the provisions of Diagnostic Code 5003, cited by the Veteran do not apply.  And to do so would be pyramiding, which is not permissible under 38 C.F.R. § 4.14.

The evidence does not suggest ankylosis of the left knee and a rating under Diagnostic Code 5256 need not be considered.  As for a separate rating for instability under Diagnostic Code 5257, the Veteran already is in receipt of a separate, 10 percent rating for instability, and he is not seeking a claim for increase based on instability.  

For these reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the service-connected left knee with Osgood-Shlatter's Disease and degenerative joint disease and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).



Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of a service-connected disability with the established criteria.  


If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for a higher rating for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for chondromalacia of the right knee with Osgood-Shlatter's Disease is denied.

A rating higher than 10 percent for chondromalacia of the left knee with Osgood-Shlatter's Disease is denied.


REMAND

Since the Veteran's last VA examination in January 2010, VA progress notes in June 2010, show lumbar radiculopathy with complaints of pain from the right hip radiating to the right lower extremity with numbness to the toes.  As the evidence suggests a material change in the disability since the Veteran was last examined by VA, a reexamination is necessary under 38 C.F.R. § 3.327.






Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by a VA examiner other than the VA examiner, who conducted the VA examination in January 2010, to determine the current severity of the low back disability. 

The examiner is asked to describe the following: 

a.  Range of motion of the lumbar spine in degrees to include forward flexion, extension, left and right lateral flexion, left and right lateral rotation, and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  

The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.




b.  The examiner is asked to describe any objective neurological abnormalities, either motor or sensory, to include identification of the affected nerve and whether there is mild or moderate incomplete paralysis established by electrodiagnostic testing. 

c.  The examiner is asked to describe the frequency and duration of any incapacitating episodes of low back pain, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The claims folder should be made available to the examiner for review.  
   
2. After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


